Nader, J.,
dissenting. The majority opinion properly focuses its attention upon the phrase “equivalent in scope, content, and coverage” in R.C. 3750.-02(B)(1), but then looks to the federal statute to define the phrase. Instead of reading the phrase in a manner consistent with the entire Revised Code section, the majority places undue emphasis on the flexibility provided to state and local governments by the federal statute to adopt rules which exceed federal requirements. While the Ohio legislature had the authority to surpass the federal mandates, it chose to do so only in limited portions of R.C. Chapter 3750. The legislature was keenly aware of this flexibility when it placed the limitation, “equivalent in scope, content, and coverage,” upon the State Emergency Response Commission’s (“SERC's”) rulemaking power.
The majority argues that “equivalent in scope, content, and coverage,” when read in pari materia with the remainder of R.C. Chapter 3750, constitutes only a minimum below which SERC may not go in prescribing *626reporting requirements. The majority makes this contention by declaring that the phrase “more stringent than” in R.C. 3750.02(B)(2) relates only to information and procedures required by the local authorities. R.C. 3750.02(B)(2) clearly indicates the legislature’s capability to set forth standards which exceed those of the federal statute, when the legislature deems it appropriate. The majority’s attempt to preserve the flexibility of the state and local governments, granted under the federal statute, actually thwarts an attempt by the legislature to do so.
The legislature seized upon this federally granted flexibility and limited SERC’s authority. The legislature has resolved, by enacting R.C. Chapter 3750, that the local emergency planning committee is the proper entity to decide the information necessary to provide appropriate protection against potential catastrophic accidents involving hazardous substances and chemicals. SERC, through the adoption of Ohio Adm.Code 3750-30-20, has attempted to usurp the legislature’s authority, by issuing an Orwellian proclamation that only SERC knows how to properly protect local fire fighters and the communities they serve. A review of the statutory structure, however, reveals a well-conceived system designed to ensure public safety.
Under R.C. 3750.02, the legislature provides for the basic duties of SERC. These duties include, among others: under (B)(1), gathering information, and under (B)(2), developing the content of the emergency response and preparedness plans. Under R.C. 3750.03, SERC is to designate emergency planning districts and to appoint members of the local planning commissions.
R.C. 3750.03 continues, in divisions (D) and (E), to delegate responsibilities to the local planning committees. The committees are responsible for the development and implementation of emergency response and preparedness plans, and are vested with various powers necessary to carry out those responsibilities. R.C. 3750.04 then requires the local committees to submit their emergency response and preparedness plans to SERC for review.
For gathering information under R.C. 3750.02(B)(1), the legislature limited SERC to adopting rules “that are consistent with and equivalent in scope, content, and coverage to the ‘Emergency Planning and Community Right-To-Know Act of 1986,’ 100 Stat. 1729, 42 U.S.C.A. 11001, and applicable regulations adopted under it.” Specifically, R.C. 3750.02(B)(1)(e) gives SERC a limited ability to prescribe the information to be contained in the hazardous chemical inventory forms per R.C. 3750.08.
Under this limited authority to gather information, SERC has adopted a mapping requirement that goes well beyond the “scope, content, and coverage” of Section 370.40, Title 40, C.F.R., the federal regulations adopted under Section 11001, Title 42, U.S. Code. While the federal regulations do require *627some information as to the general location of the hazardous material, compliance with these regulations does not require the preparation of a facility map.
The general location under the federal requirements for Tier I information consists of no more than listing the building or field in which the material is located. Section 370.40(b), Title 40, C.F.R. Tier II information requires a description of the type of storage and the storage condition of the hazardous material. Section 370.41(b), Title 40, C.F.R. Tier II information also requires the facility to “[pjrovide a brief description of the precise location of the chemical, so that emergency responders can locate the area easily.” Id. Both Tier I and II information regulations allow the facility the option of providing a site plan.
A “brief description” or the option of providing a site plan does not license SERC to adopt the mapping requirements of Ohio Adm.Code 3750-30-20. Thus, SERC has gone beyond the legislative delegation of authority in adopting a requirement that facilities must submit a facility map with the inventory form of R.C. 3750.08. Therefore, SERC may not order each facility to prepare a site map to submit with the yearly inventory form.
In certain situations, the existence of a map may be vitally important to the protection of lives and property. The significance of the role these maps may play, especially at the more complex facilities, does not validate the mapping requirement of Ohio Adm.Code 3750-30-20; instead, SERC may demand that the maps be included in the emergency response and preparedness plans prepared and submitted by local emergency planning committees, under R.C. 3750.02(B)(2). Additionally, the local planning committees, under the authority of R.C. 3750.03(E)(5), may adopt rules requiring information regarding the location of the hazardous materials at a facility. Both R.C. 3750.02(B)(2) and 3750.03(E)(5) allow “more stringent” requirements than those of the federal Act. Although the end result may be the same (maps are created), the structure in which they come into existence is dramatically changed.
That structure was created through the legislative process in which the causal effects of the implementation were thoroughly examined by the representative body. This court should not decide that SERC’s legitimate end, the creation of a useful facility map, justifies the administrative agency’s illegitimate means, the usurpation of legislative authority.
Without any extensive debate, it is apparent that, by placing the responsibility for the preparation of the facility map with the local planning committee, the structure imposed by the legislature fosters hands-on participation by those local emergency response personnel who will be relying on the information. This structure ensures the quality of the product. The map will be *628created by those who most depend upon the information: the local response authorities.
This structure also necessarily spawns familiarity with the facility and hopefully creates an atmosphere of cooperation which, in itself, can open lines of communication between local fire fighters and the facilities. The locally developed facility map may be identical to that which SERC now imposes, but it will have been created in the manner the legislature intended.
To determine the issue based solely on the desirability of the mapping requirement, while ignoring the legislative delegation of authority and the statutory structure, allows an appointed agency to dictate legislative policy. It is essential to the preservation of our constitutional form of government that the judiciary constrain rules in the Administrative Code to closely track legislative direction. The power conferred upon the legislature to enact laws must not be usurped by those directed to implement them.
The majority opinion permits administrative rules to exceed the legislative grant of authority; therefore, I respectfully dissent and would affirm the decision of the court of appeals.
Wright, J., concurs in the foregoing dissenting opinion.